Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is made in response to Amendment, filed 30 June 2021 (“Reply”).  Applicant has amended Claims 1 – 8, 10 – 11, 13, 15, 17 – 18 and 20.  As amended, Claims 1 – 21 are presented for examination.
In Office action of 29 April 2021 (“Office Action”):
Claims 1 – 21 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 21 of U.S. Patent No. 10,887,637
Claims 1 – 2, 4 – 9, 11 – 16 and 18 - 21 were rejected under 35 U.S.C. 103 as being unpatentable over Brueck et al., US Pub. 2011/0022471 A1 (hereinafter Brueck) in view of Chang et al., US Pub. 2010/0199299 A1 (hereinafter Chang).
Claims 3, 10 and 17 were rejected under 35 U.S.C. 103 as being unpatentable over Brueck and Chang as applied to claims 1, 8 and 15 above, and further in view of Ridge et al., US Pub. 2008/0101456 A1 (hereinafter: Ridge).

Response to Arguments
Applicant's arguments filed 30 June 2021 have been fully considered but they are not persuasive. Applicant asserts that the combination of Brueck and Chang does not teach, suggest or render obvious the newly presented features of "insert a cue or a trigger in the second channel and encode the second channel with the inserted cue or the inserted trigger based on variable bitrates" and "transmit the second channel to the plurality of MVPDs based on the encoded second channel with the inserted cue or the inserted trigger and the received playout schedule," (Reply p. 11).  Examiner respectfully disagrees.
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 21 of U.S. Patent No. 10,887,637 in view of Brueck et al., US Pub. 2011/0022471 A1 (hereinafter Brueck).  It would have been obvious to one of ordinary skill in the art to modify US Patent 10,887,637 in view of Brueck such that real-time updates may be provided for multimedia content of a live event delivered over the Internet such that advertisement markers can be dynamically inserted in the multimedia content for advertisement breaks, ([0024]).

Present Application 17/077,312
US Patent 10,887,637
1. A system, comprising: 
a memory for storing instructions; and
a processor for executing the instruction to perform a method, wherein the method comprising a step of:
 
receiving a playout schedule that corresponds to a live video feed of a first channel, wherein the live video feed is broadcasted to at least one multichannel video program distributor (MVPD); 


generating a second channel comprising at least a first video on demand (VOD) content asset based on a second VOD content asset, 


wherein the second channel is generated based on the live video feed of the first channel, and 

wherein the second VOD content asset is transmitted to a plurality of MVPDs and the first VOD content asset is transmitted to the plurality of MVPDs; and 

transmitting the second channel to the plurality of MVPDs based on the received playout schedule.
1. A system, comprising:



one or more processors in a broadcast provider system, wherein the one or more processors are configured to:

receive a playout schedule from a playout schedule source, wherein the playout schedule corresponds to a live video feed of a first channel, wherein the live video feed is broadcasted to at least one multichannel video program distributor (MVPD),

generate the second channel comprising at least a first video on demand (VOD) content asset based on a version of a second VOD content asset,

wherein the second channel is generated based on…the live video feed of the first channel,

wherein the second VOD content asset is transmitted to a plurality of MVPDs before transmission of the first VOD content asset to the plurality of MVPDs

transmit the second channel to the plurality of MVPDs at the first time specified in the received playout schedule.
2. The system according to claim 1, 
wherein the method further comprising the step of generating the second channel based on insertion of a discontinuity between program segments, and 

wherein the discontinuity comprises dynamic ad insertion (DAI) within the program segments of the live video feed.

2. The system according to claim 1,
wherein the one or more processors are further configured to generate the second channel based on insertion of a discontinuity between program segments, and

wherein the discontinuity comprises dynamic ad insertion (DAI) within the program segments of the live video feed.
3. The system according to claim 1, wherein the method further comprising the step of generating the second channel based on insertion of at least one of a unique source identifier or a second time associated with the content in the live video feed.
3. The system according to claim 1, wherein the one or more processors are further configured to generate the second channel based on insertion of at least one of a unique
source identifier or a second time associated with the content in the live video feed.
4. The system according to claim 1, 
wherein the method further comprising the step of inserting promotional content items in the live video feed, and 
wherein the promotional content items are specific to a content provider associated with the broadcast provider system of the live video feed. 
4. The system according to claim 1,
wherein the one or more processors are further configured to insert promotional content items in the live video feed, and
wherein the promotional content items are specific to a content provider associated with the broadcast provider system of the live video feed.
5. The system according to claim 1, wherein the method further comprising the step of encoding the generated second channel with channel metadata.
6. The system according to claim 5, wherein the channel metadata includes a digital right associated with the live video feed, timing information associated with at least one commercial break, a program schedule to play at least one advertisement within at least one program segment of the live video feed, or signaling content of the live video feed.
5. The system according to claim 1, wherein the one or more processors are further configured to encode the generated second channel with channel metadata.
6. The system according to claim 5, wherein the channel metadata includes at least one of digital rights associated with the live video feed, timing information associated with at least one commercial break, a program schedule to play at least one advertisement within at least one program segment of the live video feed, or signaling content of the live video feed.
7. The system according to claim 5, 
wherein the method further comprising the step of delivering the encoded second channel to the plurality of MVPDs at a time specified in the received playout schedule, and 
wherein the encoded second channel is delivered via a communication medium of a network.
7. The system according to claim 5,
wherein the one or more processors are further configured to deliver the encoded second channel to the plurality of MVPDs at the first time specified in the received playout schedule, and
wherein the encoded second channel is delivered via a communication medium of a network.
8. A method, comprising: 

receiving a playout schedule that corresponds to a live video feed of a first channel, wherein the live video feed is broadcasted to at least one multichannel video program distributor (MVPD); 


generating a second channel comprising at least a first video on demand (VOD) content asset based on a second VOD content asset, 


wherein the second channel is generated based on the live video feed of the first channel, and 

wherein the second VOD content asset is transmitted to a plurality of MVPDs and the first VOD content asset is transmitted to the plurality of MVPDs; 

transmitting the second channel to the plurality of MVPDs based on the received playout schedule.
8. A method, comprising:

receiving a playout schedule from a playout schedule source, wherein the playout schedule corresponds to a live video feed of a first channel, wherein the live video feed is broadcasted to at least one multichannel video program distributor (MVPD),

generating the second channel comprising at least a first video on demand (VOD) content asset based on a version of a second VOD content asset,

wherein the second channel is generated based on…the live video feed of the first channel,

wherein the second VOD content asset is transmitted to a plurality of MVPDs before transmission of the first VOD content asset to the plurality of MVPDs;

transmitting the second channel to the plurality of MVPDs at the first time specified in the received playout schedule.
9. The method according to claim 8, further comprising generating the second channel based on insertion of a discontinuity between program segments, 
wherein the discontinuity comprises dynamic ad insertion (DAI) within the program segments of the live video feed. 
9. The method according to claim 8, further comprising generating the second channel based on insertion of a discontinuity between program segments,
wherein the discontinuity comprises dynamic ad insertion (DAI) within the program segments of the live video feed.
10. The method according to claim 8, further comprising generating the second channel based on insertion of at least one of a unique source identifier or a second time associated with the content in the live video feed.
10. The method according to claim 8, further comprising generating the second channel based on insertion of at least one of a unique source identifier or a second time associated with the content in the live video feed.
11. The method according to claim 8, further comprising generating the second channel based on insertion of promotional content items and the at least one VOD content asset in the live video feed, 
wherein the promotional content items are specific to a content provider associated with the broadcast provider system of the live video feed.
11. The method according to claim 8, further comprising generating the second channel based on insertion of promotional content items and the at least one VOD content asset 
in the live video feed,
wherein the promotional content items are specific to a content provider associated with the broadcast provider system of the live video feed.
12. The method according to claim 8, further comprising encoding the generated second channel with channel metadata.
12. The method according to claim 8, further comprising encoding the generated second channel with channel metadata.
13. The method according to claim 12, wherein the channel metadata includes at least one of digital rights associated with the live video feed, timing information associated with at least one commercial break, a program schedule for playing at least one advertisement within at least one program segment of the live video feed, or signaling content of the live video feed.
13. The method according to claim 12, wherein the channel metadata includes at least one of digital rights associated with the live video feed, timing information associated with at least one commercial break, a program schedule for playing at least one advertisement within at least one program segment of the live video feed, or signaling content of the live video feed.
14. The method according to claim 12, further comprising delivering the encoded second channel to the plurality of MVPDs at a time specified in the received playout schedule, 

wherein the encoded second channel is delivered via a communication medium of a network.
14. The method according to claim 12, further comprising delivering the encoded second channel to the plurality of MVPDs at the first time specified in the received playout schedule,
wherein the encoded second channel is delivered via a communication medium of a network.
15. A non-transitory computer-readable medium having stored thereon, computer executable instructions that when executed by a processor in a computer, cause the computer to execute instructions, the instructions comprising: 

receiving a playout schedule that corresponds to a live video feed of a first channel, wherein the live video feed is broadcasted to at least one multichannel video program distributor (MVPD); 


generating a second channel comprising at least a first video on demand (VOD) content asset based on a second VOD content asset, 


wherein the second channel is generated based on the live video feed of the first channel, and 

wherein the second VOD content asset is transmitted to a plurality of MVPDs and the first VOD content asset is transmitted to the plurality of MVPDs; and 

transmitting the second channel to the plurality of MVPDs based on the received playout schedule.
15. A non-transitory computer-readable medium having stored thereon, computer executable instructions that when executed by a processor in a computer, cause the computer to execute instructions, the instructions comprising:

receiving a playout schedule from a playout schedule source, wherein the playout schedule corresponds to a live video feed of a first channel, wherein the live video feed is broadcasted to at least one multichannel video program distributor (MVPD),

generating the second channel comprising at least a first video on demand (VOD) content asset based on a version of a second VOD content asset,

wherein the second channel is generated based on…the live video feed of the first channel,

wherein the second VOD content asset is transmitted to a plurality of MVPDs before transmission of the first VOD content asset to the plurality of MVPDs; and

transmitting the second channel to the plurality of MVPDs at first time specified in the received playout schedule.
16. The non-transitory computer-readable medium according to claim 15, the instructions further comprising generating the second channel based on insertion of a discontinuity between program segments, 
wherein the discontinuity comprises dynamic ad insertion (DAI) within the program segments of the live video feed.
16. The non-transitory computer-readable medium according to claim 15, the instructions farther comprising generating the second channel based on insertion of a
discontinuity between program segments,
wherein the discontinuity comprises dynamic ad insertion (DAI) within the program segments of the live video feed.
17. The non-transitory computer-readable medium according to claim 15, the instructions further comprising generating the second channel based on insertion of at least one of a unique source identifier or a second time associated with the content in the live video feed.
17. The non-transitory computer-readable medium according to claim 15, the instructions farther comprising generating the second channel based on insertion of at least
one of a unique source identifier or a second time associated with the content in the live video feed.
18. The non-transitory computer-readable medium according to claim 15, further comprising generating the second channel based on insertion of promotional content items and the at least one VOD content asset in the live video feed, 
wherein the promotional content items are specific to a content provider associated with the broadcast provider system of the live video feed.
18. The non-transitory computer-readable medium according to claim 15, farther comprising generating the second channel based on insertion of promotional content
items and the at least one VOD content asset in the live video feed,
wherein the promotional content items are specific to a content provider associated with the broadcast provider system of the live video feed.
19. The non-transitory computer-readable medium according to claim 15, further comprising encoding the generated second channel with channel metadata.
19. The non-transitory computer-readable medium according to claim 15, farther comprising encoding the generated second channel with channel metadata.
20. The non-transitory computer-readable medium according to claim 19, wherein the channel metadata includes at least one of digital rights associated with the live video feed, timing information associated with at least one commercial break, a program schedule for playing at least one advertisement within at least one program segment of the live video feed, or signaling content of the live video feed.
20. The non-transitory computer-readable medium according to claim 19, wherein the channel metadata includes at least one of digital rights associated with the live video feed, timing information associated with at least one commercial break, a program schedule for playing at least one advertisement within at least one program segment of the live video feed, or signaling content of the live video feed.
21. The non-transitory computer-readable medium according to claim 19, further comprising delivering the encoded second channel to the plurality of MVPDs at a time specified in the received playout schedule, 
wherein the encoded second channel is delivered via a communication medium of a network.
21. The non-transitory computer-readable medium according to claim 19, farther comprising delivering the encoded second channel to the plurality of MVPDs at the
first time specified in the received playout schedule, wherein the encoded second channel is delivered via a communication medium of a network.
Present Application 17/077,312
Brueck et al., US Pub. 2011/0022471 A1
Claims 1, 8 and 15 -
inserting a cue or a trigger in the second channel;



encoding the second channel with the inserted cue or the inserted trigger,



wherein the second channel is encoded based on variable bitrates; and



transmitting the channel based on the
encoded second channel with the inserted cue or the inserted trigger

[0027], where markers indicating advertisement breaks are dynamically inserted in multimedia content.


[0025] – [0026], where after inserting advertisement markers for advertisement breaks, multimedia content is encoded and stored

[0032], where each portion of content may be encoded into multiple encoded representation of the same portion of content according to different quality profiles

[0024] – [0025], where media player may present a live event to a viewer where the live event may be a television broadcast, a sporting event, a live performance, or the like.  This processed multimedia content includes advertisement markers for advertisement  breaks in the multimedia content





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 4 – 9, 11 – 16 and 18 - 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brueck et al., US Pub. 2011/0022471 A1 (hereinafter Brueck) in view of Chang et al., US Pub. 2010/0199299 A1 (hereinafter Chang).

In regards to Claim 1, Brueck discloses a system, comprising: 
a memory for storing instructions (Brueck: [0022], Executable code may be stored across several memory devices)
a processor for executing the instruction to perform a method (Brueck: [0022], where software may be executed by various types of computing devices which include processors; [0091], various devices which include processors and microprocessors), wherein the method comprising a step of: 
receiving a playout schedule that corresponds to a live video feed of a first channel, wherein the live video feed is broadcasted to at least one multichannel video program distributor (MVPD) (Brueck: [0024], Live event is scheduled to be played at a particular point in time according to a schedule of the live event; [0059], [0078] and [0064], Media player is able to play the multimedia content according to the schedule of live events. [0046], Content is available via a content server 102, the Internet 106, broadcast television, cable or satellite);
inserting a cue or trigger in the second channel (Brueck: [0027], where markers indicating advertisement breaks are dynamically inserted in multimedia content.  Note: Inserting markers for advertisements into content is well known in the art and one of ordinary skill in the art cam implement this technique for multimedia content including on a second channel);
encoding the second channel with the inserted cue or the inserted trigger (Brueck: [0025] – [0026], where after inserting advertisement markers for advertisement breaks, multimedia content is encoded and stored.  Note: Encoding multimedia content with inserted cues is well known in the art and one of ordinary skill in the art can implement this technique for multimedia content including on a second channel)
wherein the second channel is encoded based on variable bitrates (Brueck: [0032], where each portion of content may be encoded into multiple encoded representation of the same portion of content according to different quality profiles.  Note: Encoding multimedia content based on variable bitrates is well known in the art and one of ordinary skill in the art can implement this technique for multimedia content including on a second channel); 
transmitting the channel based on the encoded second channel with the inserted cue or the inserted trigger (Brueck: [0024] – [0025], where media player may present a live event to a viewer where the live event may be a television broadcast, a sporting event, a live performance, or the like.  This processed multimedia content includes advertisement markers for advertisement breaks in the multimedia content).
But Brueck fails to explicitly disclose generating a second channel comprising at least a first video on demand (VOD) content asset based on a second VOD content asset, wherein the second channel is generated based on the live video feed of the first channel, and wherein the second VOD content asset is transmitted to a plurality of MVPDs and the first VOD content asset is transmitted to the plurality of MVPDs; and transmitting the second channel to the plurality of MVPDs based on the encoded second channel with the inserted cue or the inserted trigger and the received playout schedule ((emphasis added to distinguish elements not explicitly taught by Brueck).
Chang from a similar endeavor teaches generating a second channel comprising at least a first video on demand (VOD) content asset based on a second VOD content asset (Chang: Fig. 1 and [0038], MSO channel 5 offers a game at 1 pm [second VOD content]. Meta-channel 108d [second channel] presents at 7 p.m. a recording of the game [first content asset -- a version of a second VOD asset]), 
wherein the second channel is generated based on the live video feed of the first channel (Chang: Fig. 1 and [0038], Meta-channel 108d is based on a recording of the game offered earlier by MSO channel 9), and 
wherein the second VOD content asset is transmitted to a plurality of MVPDs and the first VOD content asset is transmitted to the plurality of MVPDs (Chang: [0081], Meta-channel is made available to one or more users [transmitted to a plurality of MVPDs]; Fig. 1 and [0034], A tuner is controlled to tune to MSO channels as indicated, for example, in the guide 104); and 
transmitting the second channel to the plurality of MVPDs based on the received playout schedule (Chang: Fig. 1 and [0033], Guide 104 shows meta-channel programming).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brueck in view of Chang to assign content to meta-channels and allow a version of content to be presented on a different channel at a different time, (Chang: [0031] and [0038]). Thus, helping the viewers manage the massive amount of data to which television viewers are exposed, (Chang: [0002]).


Regarding Claim 2, the combined teaching of Brueck and Chang discloses the system according to claim 1, 
wherein the method further comprising the step of generating the second channel based on insertion of a discontinuity between program segments (Brueck: Abstract, Dynamically insert advertisement markers for advertisement breaks), and 
wherein the discontinuity comprises dynamic ad insertion (DAI) within the program segments of the live video feed (Brueck: Abstract, [0024]-[0025] and [0027], Real-time updates can be used to dynamically insert advertisement markers for advertisement breaks in the multimedia content).


Regarding Claim 4, the combined teaching of Brueck and Chang discloses the system according to claim 1, 
wherein the method further comprising the step of inserting promotional content items in the live video feed (Brueck: [0079], A static image may be displayed as filler content and could include a product or a brand name or logo), and 
wherein the promotional content items are specific to a content provider associated with the live video feed (Brueck: [0079], A static image may be displayed as filler content and could include a product or a brand name or logo, such as the publisher's logo, the logo for the live event, or other advertisement information).

Regarding Claim 5, the combined teaching of Brueck and Chang discloses the system according to claim 1, wherein the method further comprising the step of encoding the generated second channel with channel metadata (Brueck: [0052], Metadata may include publisher data, content duration, episode or program name, channel information, etc.).

Regarding Claim 6, the combined teaching of Brueck and Chang discloses the system according to claim 5, wherein the channel metadata includes a digital right associated with the live video feed (Brueck: [0065], metadata may include proprietary publisher data, available video quality profiles, file size, etc.), timing information associated with a commercial break (Brueck: [0065], metadata describes a virtual timeline that represents when the multimedia content and intermittent advertisement breaks are to be sequentially played), a program schedule to play an advertisement within a program segment of the live video feed (Brueck: [0065], metadata may include a start index, a duration an end index), or signaling content of the live video feed (Brueck: [0065], metadata may include whether the content is live, encryption level, bit rate values, etc.).

Regarding Claim 7, the combined teaching of Brueck and Chang discloses the system according to claim 5, 
wherein the method further comprising the step of delivering the encoded second channel to the plurality of MVPDs at a time specified in the received playout schedule (Chang: [0081], Meta-channel is made available to one or more users; Fig. 1 and [0034], When an end consumers selects to experience the meta-channel 108a, the end consumer’s media system is controlled to display the content defined by the content entries in the meta-channel 108a; Fig. 1 and [0035], Meta-channel guide 104 indicates that a documentary is scheduled on meta-channel 108b from 1 pm to 4 pm which is received from an “on demand” service), and 
wherein the encoded second channel is delivered via a communication medium of a network (Chang: Fig. 2 and [0056], Meta-channel server 230 can communicate, over the network 208, meta-channel information including a list of meta-channels defined by the user to a meta-channel base station 232).  This claim is rejected on the same grounds as Claim 5.

In regards to Claim 8, Brueck discloses a method, comprising: 
receiving a playout schedule that corresponds to a live video feed of a first channel, wherein the live video feed is broadcasted to at least one multichannel video program distributor (MVPD) (Brueck: [0024], Live event is scheduled to be played at a particular point in time according to a schedule of the live event; [0059], [0078] and [0064], Media player is able to play the multimedia content according to the schedule of live events. [0046], Content is available via a content server 102, the Internet 106, broadcast television, cable or satellite);
inserting a cue or trigger in the second channel (Brueck: [0027], where markers indicating advertisement breaks are dynamically inserted in multimedia content.  Note: Inserting markers for advertisements into content is well known in the art and one of ordinary skill in the art cam implement this technique for multimedia content including on a second channel);
encoding the second channel with the inserted cue or the inserted trigger (Brueck: [0025] – [0026], where after inserting advertisement markers for advertisement breaks, multimedia content is encoded and stored.  Note: Encoding multimedia content with inserted cues is well known in the art and one of ordinary skill in the art can implement this technique for multimedia content including on a second channel)
wherein the second channel is encoded based on variable bitrates (Brueck: [0032], where each portion of content may be encoded into multiple encoded representation of the same portion of content according to different quality profiles.  Note: Encoding multimedia content based on variable bitrates is well known in the art and one of ordinary skill in the art can implement this technique for multimedia content including on a second channel); 
transmitting the channel based on the encoded second channel with the inserted cue or the inserted trigger (Brueck: [0024] – [0025], where media player may present a live event to a viewer where the live event may be a television broadcast, a sporting event, a live performance, or the like.  This processed multimedia content includes advertisement markers for advertisement breaks in the multimedia content).
  But Brueck fails to explicitly disclose generating a second channel comprising at least a first video on demand (VOD) content asset based on a second VOD content asset, wherein the second channel is generated based on the live video feed of the first channel, and wherein the second VOD content asset is transmitted to a plurality of MVPDs and the first VOD content asset is transmitted to the plurality of MVPDs; and transmitting the second channel to the plurality of MVPDs based on the encoded second channel with the inserted cue or the inserted trigger and the received playout schedule ((emphasis added to distinguish elements not explicitly taught by Brueck).
Chang from a similar endeavor teaches generating a second channel comprising at least a first video on demand (VOD) content asset based on a second VOD content asset (Chang: Fig. 1 and [0038], MSO channel 5 offers a game at 1 pm [second VOD content]. Meta-channel 108d [second channel] presents at 7 p.m. a recording of the game [first content asset -- a version of a second VOD asset]), 
wherein the second channel is generated based on the live video feed of the first channel (Chang: Fig. 1 and [0038], Meta-channel 108d is based on a recording of the game offered earlier by MSO channel 9), and 
wherein the second VOD content asset is transmitted to a plurality of MVPDs and the first VOD content asset is transmitted to the plurality of MVPDs (Chang: [0081], Meta-channel is made available to one or more users [transmitted to a plurality of MVPDs]; Fig. 1 and [0034], A tuner is controlled to tune to MSO channels as indicated, for example, in the guide 104); 
transmitting the second channel to the plurality of MVPDs based on the received playout schedule (Chang: Fig. 1 and [0033], Guide 104 shows meta-channel programming).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brueck in view of Chang to assign content to meta-channels and allow a version of content to be presented on a different channel at a different time, (Chang: [0031] and [0038]). Thus, helping the viewers manage the massive amount of data to which television viewers are exposed, (Chang: [0002]).


Regarding Claim 9, the combined teaching of Brueck and Chang discloses the method according to claim 8, further comprising generating the second channel based on insertion of a discontinuity between program segments (Brueck: Abstract, Dynamically insert advertisement markers for advertisement breaks), 
wherein the discontinuity comprises dynamic ad insertion (DAI) within the program segments of the live video feed (Brueck: Abstract, [0024]-[0025] and [0027], Real-time updates can be used to dynamically insert advertisement markers for advertisement breaks in the multimedia content).


Regarding Claim 11, the combined teaching of Brueck and Chang discloses the method according to claim 8, further comprising generating the second channel based on insertion of promotional content items and the first VOD content asset in the live video feed (Brueck: [0079], A static image may be displayed as filler content and could include a product or a brand name or logo; Chang: Fig. 1 and [0038], Meta-channel 108d presents at 7 p.m. a recording of the game), 
wherein the promotional content items are specific to a content provider associated with the live video feed (Brueck: [0079], A static image may be displayed as filler content and could include a product or a brand name or logo, such as the publisher's logo, the logo for the live event, or other advertisement information).  This claim is rejected on the same grounds as Claim 8.


Regarding Claim 12, the combined teaching of Brueck and Chang discloses the method according to claim 8, further comprising encoding the generated second channel with channel metadata (Brueck: [0052], Metadata may include publisher data, content duration, episode or program name, channel information, etc.).

Regarding Claim 13, the combined teaching of Brueck and Chang discloses the method according to claim 12, wherein the channel metadata includes a digital right associated with the live video feed (Brueck: [0065], metadata may include proprietary publisher data, available video quality profiles, file size, etc.), timing information associated with a commercial break (Brueck: [0065], metadata describes a virtual timeline that represents when the multimedia content and intermittent advertisement breaks are to be sequentially played), a program schedule for playing an advertisement within a program segment of the live video feed (Brueck: [0065], metadata may include a start index, a duration an end index), or signaling content of the live video feed (Brueck: [0065], metadata may include whether the content is live, encryption level, bit rate values, etc.).

Regarding Claim 14, the combined teaching of Brueck and Chang discloses the method according to claim 12, further comprising delivering the encoded second channel to the plurality of MVPDs at a time specified in the received playout schedule (Chang: [0081], Meta-channel is made available to one or more users; Fig. 1 and [0034], When an end consumers selects to experience the meta-channel 108a, the end consumer’s media system is controlled to display the content defined by the content entries in the meta-channel 108a; Fig. 1 and [0035], Meta-channel guide 104 indicates that a documentary is scheduled on meta-channel 108b from 1 pm to 4 pm which is received from an “on demand” service), 
wherein the encoded second channel is delivered via a communication medium of a network (Chang: Fig. 2 and [0056], Meta-channel server 230 can communicate, over the network 208, meta-channel information including a list of meta-channels defined by the user to a meta-channel base station 232).  This claim is rejected on the same grounds as Claim 12.

In regards to Claim 15, Brueck discloses a non-transitory computer-readable medium having stored thereon, computer executable instructions that when executed by a processor in a computer, cause the computer to execute instructions, the instructions comprising: 
receiving a playout schedule that corresponds to a live video feed of a first channel, wherein the live video feed is broadcasted to at least one multichannel video program distributor (MVPD) (Brueck: [0024], Live event is scheduled to be played at a particular point in time according to a schedule of the live event; [0059], [0078] and [0064], Media player is able to play the multimedia content according to the schedule of live events. [0046], Content is available via a content server 102, the Internet 106, broadcast television, cable or satellite);  
insert a cue or trigger in the second channel (Brueck: [0027], where markers indicating advertisement breaks are dynamically inserted in multimedia content.  Note: Inserting markers for advertisements into content is well known in the art and one of ordinary skill in the art cam implement this technique for multimedia content including on a second channel);
encoding the second channel with the inserted cue or the inserted trigger (Brueck: [0025] – [0026], where after inserting advertisement markers for advertisement breaks, multimedia content is encoded and stored.  Note: Encoding multimedia content with inserted cues is well known in the art and one of ordinary skill in the art can implement this technique for multimedia content including on a second channel)
wherein the second channel is encoded based on variable bitrates (Brueck: [0032], where each portion of content may be encoded into multiple encoded representation of the same portion of content according to different quality profiles.  Note: Encoding multimedia content based on variable bitrates is well known in the art and one of ordinary skill in the art can implement this technique for multimedia content including on a second channel); 
transmitting the channel based on the encoded second channel with the inserted cue or the inserted trigger (Brueck: [0024] – [0025], where media player may present a live event to a viewer where the live event may be a television broadcast, a sporting event, a live performance, or the like.  This processed multimedia content includes advertisement markers for advertisement breaks in the multimedia content).
But Brueck fails to explicitly disclose generating a second channel comprising at least a first video on demand (VOD) content asset based on a second VOD content asset, wherein the second channel is generated based on the live video feed of the first channel, and wherein the second VOD content asset is transmitted to a plurality of MVPDs and the first VOD content asset is transmitted to the plurality of MVPDs; and transmitting the second channel to the plurality of MVPDs based on the encoded second channel with the inserted cue or the inserted trigger and the received playout schedule ((emphasis added to distinguish elements not explicitly taught by Brueck).
Chang from a similar endeavor teaches generating a second channel comprising at least a first video on demand (VOD) content asset based on a second VOD content asset (Chang: Fig. 1 and [0038], MSO channel 5 offers a game at 1 pm [second VOD content]. Meta-channel 108d [second channel] presents at 7 p.m. a recording of the game [first content asset -- a version of a second VOD asset]), 
wherein the second channel is generated based on the live video feed of the first channel (Chang: Fig. 1 and [0038], Meta-channel 108d is based on a recording of the game offered earlier by MSO channel 9), and 
wherein the second VOD content asset is transmitted to a plurality of MVPDs and the first VOD content asset is transmitted to the plurality of MVPDs (Chang: [0081], Meta-channel is made available to one or more users [transmitted to a plurality of MVPDs]; Fig. 1 and [0034], A tuner is controlled to tune to MSO channels as indicated, for example, in the guide 104); and 
transmitting the second channel to the plurality of MVPDs based on the received playout schedule (Chang: Fig. 1 and [0033], Guide 104 shows meta-channel programming).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brueck in view of Chang to assign content to meta-channels and allow a version of content to be presented on a different channel at a different time, (Chang: [0031] and [0038]). Thus, helping the viewers manage the massive amount of data to which television viewers are exposed, (Chang: [0002]).

Regarding Claim 16, the combined teaching of Brueck and Chang discloses the non-transitory computer-readable medium according to claim 15, the instructions further comprising generating the second channel based on insertion of a discontinuity between program segments (Brueck: Abstract, Dynamically insert advertisement markers for advertisement breaks), 
wherein the discontinuity comprises dynamic ad insertion (DAI) within the program segments of the live video feed (Brueck: Abstract, [0024]-[0025] and [0027], Real-time updates can be used to dynamically insert advertisement markers for advertisement breaks in the multimedia content).

Regarding Claim 18, the combined teaching of Brueck and Chang discloses the non-transitory computer-readable medium according to claim 15, further comprising generating the second channel based on insertion of promotional content items and the first VOD content asset in the live video feed (Brueck: [0079], A static image may be displayed as filler content and could include a product or a brand name or logo; Chang: Fig. 1 and [0038], Meta-channel 108d presents at 7 p.m. a recording of the game), 
wherein the promotional content items are specific to a content provider associated with the live video feed (Brueck: [0079], A static image may be displayed as filler content and could include a product or a brand name or logo, such as the publisher's logo, the logo for the live event, or other advertisement information). This claim is rejected on the same grounds as Claim 15.

Regarding Claim 19, the combined teaching of Brueck and Chang discloses the non-transitory computer-readable medium according to claim 15, further comprising encoding the generated second channel with channel metadata (Brueck: [0052], Metadata may include publisher data, content duration, episode or program name, channel information, etc.).

Regarding Claim 20, the combined teaching of Brueck and Chang discloses the non-transitory computer-readable medium according to claim 19, wherein the channel metadata includes a digital right associated with the live video feed (Brueck: [0065], metadata may include proprietary publisher data, available video quality profiles, file size, etc.), timing information associated with a commercial break (Brueck: [0065], metadata describes a virtual timeline that represents when the multimedia content and intermittent advertisement breaks are to be sequentially played), a program schedule for playing an advertisement within a program segment of the live video feed (Brueck: [0065], metadata may include a start index, a duration an end index), or signaling content of the live video feed (Brueck: [0065], metadata may include whether the content is live, encryption level, bit rate values, etc.).

Regarding Claim 21, the combined teaching of Brueck and Chang discloses the non-transitory computer-readable medium according to claim 19, further comprising delivering the encoded second channel to the plurality of MVPDs at a time specified in the received playout schedule (Chang: [0081], Meta-channel is made available to one or more users; Fig. 1 and [0034], When an end consumers selects to experience the meta-channel 108a, the end consumer’s media system is controlled to display the content defined by the content entries in the meta-channel 108a; Fig. 1 and [0035], Meta-channel guide 104 indicates that a documentary is scheduled on meta-channel 108b from 1 pm to 4 pm which is received from an “on demand” service), 
wherein the encoded second channel is delivered via a communication medium of a network (Chang: Fig. 2 and [0056], Meta-channel server 230 can communicate, over the network 208, meta-channel information including a list of meta-channels defined by the user to a meta-channel base station 232).  This claim is rejected on the same grounds as Claim 19.



Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brueck and Chang as applied to claims 1, 8 and 15 above, and further in view of Ridge et al., US Pub. 2008/0101456 A1 (hereinafter: Ridge).

Regarding Claim 3, the combined teaching of Brueck and Chang discloses the system according to claim 1.  But Brueck and Chang fail to explicitly disclose, wherein the method further comprising the step of generating the second channel based on insertion of at least one of a unique source identifier or a second time associated with the content in the live video feed.
	However, Ridge from a similar endeavor teaches, wherein the method further comprising the step of generating the second channel based on insertion a unique source identifier or a second time associated with the content in the live video feed (A source ID can allow for tracking multiple insertion and/or overlay instances; Ridge: [0024]).
The current systems for iconic overlays for video are complex and expensive and impair picture quality, (Ridge: [0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brueck and Chang in view of Ridge to enable the removal of sequential or concurrent targeted program segments and/or visual icons in a video bit stream without modifying the fidelity of the underlying visual media, (Ridge: [0007]).

Regarding Claim 10, the combined teaching of Brueck and Chang discloses the method according to claim 8.  But Brueck and Chang fail to explicitly disclose, further comprising generating the second channel based on insertion of a unique source identifier or a second time associated with the content in the live video feed.
	However, Ridge from a similar endeavor teaches further comprising generating the second channel based on insertion of a unique source identifier or a second time associated with the content in the live video feed (A source ID can allow for tracking multiple insertion and/or overlay instances; Ridge: [0024]).
The current systems for iconic overlays for video are complex and expensive and impair picture quality, (Ridge: [0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brueck and Chang in view of Ridge to enable the removal of sequential or concurrent targeted program segments and/or visual icons in a video bit stream without modifying the fidelity of the underlying visual media, (Ridge: [0007]).

Regarding Claim 17, the combined teaching of Brueck and Chang discloses the non-transitory computer-readable medium according to claim 15.  But Brueck and Chang fail to explicitly disclose, the instructions further comprising generating the second channel based on insertion of a unique source identifier or a second time associated with the content in the live video feed.
	However, Ridge from a similar endeavor teaches generating the second channel based on insertion a unique source identifier or a second time associated with the content in the live video feed (A source ID can allow for tracking multiple insertion and/or overlay instances; Ridge: [0024]).
The current systems for iconic overlays for video are complex and expensive and impair picture quality, (Ridge: [0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brueck and Chang in view of Ridge to enable the removal of sequential or concurrent targeted program segments and/or visual icons in a video bit stream without modifying the fidelity of the underlying visual media, (Ridge: [0007]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Badawiyeh et al., US Pub. 2018/0131975 A1 disclose inserting customized linear addressable cues into incoming programming to allow client to switch to advertising content once a cue is encountered, ([0127] and [0206]).  Badawiyeh further discloses that the source file is encoded into a plurality of encodings that correspond to a plurality of bitrates which allows for adaptive bitrate ABR streaming, ([0135] – [0136]).
S. Pham, C. Krauss, D. Silhavy and S. Arbanowski, "Personalized dynamic ad insertion with MPEG DASH," 2016 Asia Pacific Conference on Multimedia and Broadcasting (APMediaCast), 2016, pp. 1-6, doi: 10.1109/APMediaCast.2016.7878162 disclose dynamic ad insertion which is personalized and deliverable to any device, (Abstract).
BianRosa et al., US Pub. 2014/0310600 A1 disclose second live media content of a second media channel, (Abstract).
	Karaoguz et al., US Pub. 2004/0117429 A1 disclose migrating newly available media to a second media processing system, (Abstract).
	Riegel et al., US Pub. 2017/0064400 A1 disclose changing content stream by the user, ([0036]).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421